TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 2, 2016



                                      NO. 03-16-00263-CV


                                   Stacey Hammer, Appellant

                                              v.

  University Federal Credit Union; Wayne Morgan a/k/a El Campo Real Estate, LP a/k/a
   The Morgan Children, Inc. a/k/a Preferred Properties; Venessa Zapata Peters; and
                             Kerry L. Haliburton, Appellees




       APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the judgment signed by the trial court on June 11, 2015. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.